Per Curiam
—Under the previous order of the general term, the plaintiff was required to serve upon the defendant a bill of particulars, stating the nature and character of Mary E. Shaw’s injuries, and of the sickness alleged to have resulted from the dental operation mentioned in the complaint. In the bill of particulars served, the plaintiff has designated the nature and character of the illness with such definiteness as calls the attention of the defendant to the particular claims for damages to recover which the action is brought.
This is all that the defendant was entitled to receive.
The orders should be reversed, with $10 costs and disbursements in one case, and the disbursements in both.